Exhibit 99.1 New York, New York, July 8, 2009-Atlas Mining Company announced today that it has entered into a settlement agreement settling the class action In Re Atlas Mining Company Securities Litigation pending in the United States District Court for the District of Idaho, Civil Action No. 07-428-N-EJL(D. Idaho). Under the terms of the settlement agreement Atlas will pay plaintiffs $1,250,000 (which includes fees to plaintiff’s counsel), to be funded by the proceeds of an insurance policy, in exchange for release of all claims against Atlas, Nano Clay & Technologies Inc., and the individual defendants William T. Jacbobson, Robert Dumont, Ronald Price and Barbara Suveg. Atlas will also fund up to $75,000 to fund expenses in connection with notification to class members. The settlement agreement is the agreement contemplated by the memorandum of understanding entered into by Atlas and the lead plaintiffs described in the press release issued May 4, 2009 and the terms of it are consistent therewith. Related to the Class Action Settlement, effective July 8, 2009, Atlas entered into a Settlement Agreement and Release with Navigators, RSUI Indemnity Company and RSUI Group, Alexander, Morford & Woo, Inc., and the individual defendants listed above in settlement of the insurance litigation Atlas Mining Co. v. Navigators Insurance Co. et al., No. 1:08-cv-00359-EJL (D.
